Citation Nr: 1334674	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1970, January to April 1991, and September 2001 to September 2003.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in July 2012, the Board upheld the RO's denial of service connection for GERD.  The Veteran appealed that decision to the Court, resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a March 2013 Order, the Court vacated that part of the July 2012 Board decision that denied service connection for GERD and remanded the matter for readjudication consistent with the Joint Motion.  

In a February 2013 communication, the Veteran requested increased ratings for his service-connected bilateral hearing loss and hypertension, claiming that these disabilities had gotten worse.  He also claimed service connection for double vision/left cranial nerve 6th palsy, secondary to service-connected diabetes mellitus, and sleep apnea with AVS (aortic valve stenosis), secondary to IHD (ischemic heart disease)/heart condition (which is not service connected).  These matters have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the most recent VA treatment record associated with the record is dated in September 2011.  As the record suggests that the Veteran receives ongoing treatment for his gastrointestinal complaints, updated treatment record must be secured.  VA treatment records are constructively of record.

In the Joint Motion, the parties assert that the Board did not consider or discuss whether the Veteran is entitled to service connection as either an undiagnosed illness or a "functional gastrointestinal disorder" under 38 C.F.R. § 3.317.  The Veteran's DD Form 214 shows that he was deployed in the Southwest Asia theater of operations.  

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 West 2002); 38 C.F.R. § 3.317 (2013) as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  See 76 Fed. Reg. 81834-6 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and IBS.

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed.Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with the following language: Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  An explanatory Note reads as follows:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Note to paragraph (a)(2)(i)(B)(3).  These amendments are applicable to claims before VA on or after August 15, 2011.  

As noted in the Joint Motion, on June 2008 VA examination, the examiner noted that the Veteran "does have dysphagia with food with unknown reasons.  He has not been worked up."  The Veteran reported in 2008 burning, chest pain, and breathing problems he treated with Tums and other over the counter medications.  A VA examination is necessary to determine whether the Veteran's gastrointestinal symptoms, including dysphagia, represent undiagnosed illness or a "functional gastrointestinal disorder."  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for a disability manifested by gastrointestinal problems, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  The RO should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disability since September 2011.  

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the his claimed gastrointestinal complaints. 

A. For any clinical diagnoses associated with the Veteran's claimed gastrointestinal symptoms at any time during the appeal (since December 2006), including dysphagia, the examiner should provide an opinion as to whether it is at least as likely as not that any such diagnosed disorder originated during the Veteran's active military service or is otherwise etiologically related to service; and 
B. If such diagnoses cannot be rendered, the examiner should nevertheless identify all gastrointestinal signs and symptoms, including dysphagia, noted at any time during the appeal (since December 2006), and include a discussion concerning:
a. the duration of the disorder; and
b. whether there are objective indications of chronic disability at any time since December 2006 (i.e. clinical signs of illness or non-medical indicators of illness capable of independent verification that indicate the existence of chronic disability that cannot be diagnosed); and
c. whether the Veteran has/had a functional gastrointestinal disorder at any time since December 2006 (characterized by chronic or recurrent symptoms that are unexplained by any objective signs of injury or disease and are related to any part of the gastrointestinal tract.)

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his symptoms and history of disabilities in the years since his discharge from service.  

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

